DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, 11, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 9400657 (Reinklou).
Regarding Claim 1, Reinklou teaches an anchored umbrella base comprising: a threaded anchor socket (26) set in a mounting surface (1); a dome (4) having an outer base circumference (14) supported by the surface and a wall structure (6) extending upward and inward to an opening (20) in the top, the opening defining an opening edge, and said dome being placed above the threaded anchor socket; a screw-in base (22) having a lower threaded end (23) engaged in the anchor socket; said screw-in base having an upper end (the top of 24) extending outward above the opening in the top of the dome for 
Regarding Claim 4, Reinklou teaches that the screw-in base has a flange (24) at a top of the intermediate portion and a bottom end of the lower umbrella pole rests upon the flange when the lower umbrella pole overfits the upper end of the screw-in base.
Regarding Claim 5, Reinklou teaches that the mounting surface is concrete (see page 4, line 13).
Regarding Claim 8, Reinklou teaches that the intermediate portion of the screw-in base has a pair of opposed planar sides (see Fig. 7).
Regarding Claim 11, Reinklou, through the normal and customary use of the device, teaches a method for mounting an umbrella on an anchored base comprising the steps of: making an opening in a mounting surface (1) to receive an anchor (26); inserting a threaded anchor (26) in the opening; securing the anchor in the opening; placing a dome (4) with a top center opening (20) over the anchor; inserting a threaded bottom of a screw-in base (22) through the top center opening of the dome; rotating the screw-in base so that the threaded bottom engages in the threaded anchor; continuing to rotate the screw-in base until an intermediate flange (24) of the screw-in base fits snugly with an interior edge of the top center opening of the dome; and placing a lower umbrella pole (16) on a top portion of the screw-in base extending upward from the intermediate flange.
Regarding Claim 13, Reinklou teaches that the intermediate flange of the screw-in base has a portion (24) above the top center opening of the dome with opposed planar sides (see Fig. 7) that are rotated with the jaws of a wrench.
Regarding Claim 17, Reinklou teaches that the intermediate flange of the screw-in base has a top and a bottom end of the lower umbrella pole rests upon the top of the intermediate flange when the lower umbrella pole overfits the top portion of the screw-in base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reinklou as applied to Claim 1 above. Reinklou is silent on the size of the dome. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dome with an outer base circumference of less than 12 inches and a height of less than 6 inches in order to provide a compact but stable base, since such a change would have involved a mere change in the size of a component. A change in size is generally recognized a being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reinklou as applied to Claim 1 above. Reinklou teaches support ribs extending on the wall structure St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Reinklou as applied to Claim 11 above. Reinklou is silent on the depth of the opening in the mounting surface. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an opening with a depth of between 2 and 6 inches in order to provide a stable base, since such a change would have involved a mere change in the size of a component. A change in size is generally recognized a being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reinklou as applied to Claim 11 above. Reinklou is silent on the size of the dome. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dome with an outer base circumference of less than 12 inches and a height of less than 6 inches in order to provide a compact but stable base, since such a change would have involved a mere change in the size of a component. A change in size is generally recognized a being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claims 3, 6, 7, 10, 12, 14-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 0641891 A1, Ziph, See, Farrington, Walker, Cefalo, Zaccaro et al., and Walker teach umbrella post mounts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636